Citation Nr: 1746215	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO. 12-14 398A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for residuals of urethritis since July 22, 2016, in excess of 10 percent prior to July 22, 2016.


REMAND

The appellant is a veteran (the Veteran) who had active duty service from June 1965 to June 1968. 

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2017 Order of the United States Court of Appeals for Veterans' Claims (Veterans Court). The appeal originated from a July 2010 rating decision of the Appeals Management Center (AMC) in Washington, DC.

In May 2015, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file.

In an August 2015 decision, the Board denied this issue. The Veteran appealed that decision to the Veterans Court. In an April 2017 single-judge decision, the Veterans Court vacated the Board's decision and remanded this issue back to the Board for additional development.

The Veterans Court found that the Board erred in relying on an inadequate March 2014 examination that failed to describe the appellant's current disability in sufficient detail. The Veterans Court cited to Stefl v. Nicholson, 21, Vet. App. 102, 123 (2007) (finding that to be adequate, a medical opinion must describe the condition in sufficient detail so that the Board's evaluation of the claim may be fully informed). 

Specifically, the Veterans Court held that "Remand is required for the Board to obtain a medical opinion that adequately addresses the [Veteran's] disability." The Veterans Court also noted that, the Veteran may request that the Board obtain any outstanding private medical records that could assist in the adjudication of the claim.

The inadequacy found by the Veterans Court involves a finding of the March 2014 examiner that the Veteran's current urinary symptoms were not caused by his service-connected urethral stricture. The Veterans Court noted that the Veteran was not merely service-connected for a urethral stricture, but for residuals of urethritis with urethral stricture. The Veterans Court noted that the Veteran was being treated with an antibiotic and appears to still have a current urethral disability. The Veterans Court also found that the March 2014 examiner found numerous symptoms that would appear to warrant a higher rating. This raises the question whether any of the current urinary symptoms are service-connected residual of urethritis. This question was not addressed by the March 2014 examiner. 

The Board is bound by the findings of the Veterans Court. See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and therefore, Board is not free to do anything contrary to the Court's prior action with respect to the same claim). 

The appeal is REMANDED to the RO via the AMC in Washington, DC. VA will notify the Veteran if further action is required.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify any outstanding VA or private medical records. Take appropriate efforts to obtain any records identified. 

2. Schedule an appropriate VA examination to determine the manifestations and severity of his urinary tract disability. The relevant documents in the claims file should be made available to the VA examiner.

The VA examiner is requested to identify all current urinary symptoms and impairments, and offer an opinion as to whether any is at least as likely as not (i.e., to at least a 50-50 degree of probability) a residual of the in-service urethritis. 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record. A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested. If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so. In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3. Readjudicate the remanded claim. If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and an appropriate time period for response. The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Cramp, Counsel

Copy mailed to: Disabled American Veterans 

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal. 38 C.F.R. § 20.1100(b) (2016).





- 3 -

